Citation Nr: 1737339	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rate of VA nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from January 1955 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the VA Regional Office (RO) and Pension Center in Philadelphia, Pennsylvania. 

In November 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the virtual record. 

The matter was previously remanded by the Board in December 2014, September 2015, and October 2016 in order to request the Veteran provide additional income information.  Letters dated in May 2015, September 2015, October 2016 indicated the AOJ requested the documents; however, the Veteran failed to respond.  Therefore, VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a July 2015 letter, the Veteran was informed he was no longer eligible for VA nonservice-connected pension benefits due to excessive income. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 2013, the Veteran's countable (annual) income for pension purposes was $15,097.00 from February 2011, $15,693.00 from December 2011, and $15,958.00 from January 2012.  

2.  From May 2013, the Veteran's countable income for VA purposes exceeds the applicable income limits for the receipt of VA nonservice-connected pension benefits.

3.  For the years from 2012 to 2016, the Veteran failed to comply with VA's request to submit Improved Pension Eligibility Verification Reports.


CONCLUSION OF LAW

The criteria for payment of a higher rate of nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met its duty to assist and notify in this appeal.  As discussed below, this appeal is determined based on the evidence of record regarding income.  During the Veteran's Board hearing, the relevant issues of income and medical expenses were discussed and multiple subsequent remands were directed as obtaining relevant income and expense information.  The Board finds there is no additional duties to notify or assist in this appeal as VA has made all reasonable attempts to obtain information that would support the appeal.

Historically, the Veteran has been in receipt of nonservice-connected pension since December 2001.  A February 2012 letter indicated the Veteran's disability pension award was amended based on a medical expense report received in January 2012.  

The maximum rate of improved pension is reduced by the amount of the countable annual income of the veteran.  38 C.F.R. § 3.23(b).  For purposes of improved pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. § 3.271 (2016).

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2016).

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.

The maximum annual pension rate (MAPR) are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2016).  The MAPR benefits for a veteran with one dependent are $15,493, effective December 1, 2008; $16,051, effective December 1, 2011; $16,324, effective December 1, 2012; $16,569, effective December 1, 2013; $16,851, effective December 1, 2014; and $16,902, effective December 1, 2016.  38 C.F.R. § 3.23 (a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.

In this case, the record shows that the Veteran was awarded monthly nonservice-connected disability pension benefits effective since December 2001.  In a February 2012 letter, the Veteran was informed of the pension adjustments as of February 2011.  The Veteran was also advised that he was being paid as a Veteran with one dependent.  From February 2011, it was noted that Veteran's annual Social Security was $15,786.00.  He was informed $1,463.00 in family medical expenses reduced countable income to $15,097.00.  From December 2011, it was noted that Veteran's annual Social Security was $16,354.00.  He was informed $1,463.00 in family medical expenses reduced countable income to $15,693.00.  From January 2012, it was noted that Veteran's annual Social Security was $16,354.00.  He was informed $1,198.00 in family medical expenses reduced countable income to $15,958.00.  

In an October 2014 letter, the RO notified the Veteran that based on information from Social Security an additional adjustment was proposed which would reduce and then stop the Veteran's nonservice-connected disability pension benefits.  

During a November 2014 Board hearing, the Veteran testified that he lives by himself and he has monthly expenses such as rent, electric, food, gas, car insurance, and private doctor's visits and medications. 

In November 2014, the Veteran submitted a Medical Expense Report, and listed medical expenses as $34.00 for United Health and $98.00 for Medicare.  The Veteran reported he has no records of his medical expenses.  

In a July 2015 letter, the RO informed the Veteran that information received from the Social Security Administration indicates the Veteran was being paid more than previously accounted for.  From January 2013, it was noted that Veteran's annual Social Security was $16,630.00.  He was informed $1,198.00 in family medical expenses was counted.  From May 2013, it was noted that Veteran's annual Social Security benefit amount was $16,630.00 and his wife's Social Security benefit amount was $5,844.00.  He was informed $1,198.00 in family medical expenses was counted.  The Veteran was also informed that an overpayment had been created. 

In September 2015, following a Board remand, the RO mailed the Veteran a letter asking him to submit VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with No Children) and VA Form 21-8416, Medical Expense Report from 2013, 2014, and 2015.  The Veteran was also asked to verify his marital status.  The Veteran did not respond.  

A December 2015 administrative decision denied the Veteran's request for a waiver of $199.43 due to overpayment.  

In October 2016, following another Board remand, the RO mailed the Veteran a letter asking him to submit VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with No Children) and VA Form 21-8416, Medical Expense Report for 2012, 2013, 2014, and 2015.  The Veteran was also asked to submit a letter from the Social Security Administration showing the amount of his and his wife's benefits from December 2012.  Again, the Veteran did not respond.  

The Board recognizes the Veteran testified that he has incurred additional medical expenses since 2011.  The Veteran also indicated he lived alone, which suggested he had separated from his wife.  The Veteran was provided notification in May 2015, September 2015, and October 2016 as to what was needed to substantiate his claim.  However, no information regarding any exclusions to his income was provided.  Furthermore, the Veteran failed to provide any verification of his marital status or changes to his Social Security payments.  

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claim and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  In the present case, the Veteran has not submitted information regarding his income, which is necessary to determine whether he is entitled to pension benefits.

As the evidence is not in equipoise, the benefit of the doubt doctrine is not for application.



ORDER

Entitlement to a higher rate of VA nonservice-connected pension benefits is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


